                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION

LARRY D. WARD,                                            )
                                                          )
                  Petitioner,                             )
                                                          )
           v.                                             )           No. 4:19-CV-1909 RWS
                                                          )
TERI LAWSON1,                                             )
                                                          )
                  Respondent.                             )

                                    MEMORANDUM AND ORDER

         Petitioner has neither paid the filing fee nor filed a motion for leave to proceed in forma

pauperis. As such, the Court will order petitioner to either pay the $5.00 filing fee within twenty-

one (21) days of the date of this Order or file a motion to proceed in forma pauperis.

         Accordingly,

         IT IS HEREBY ORDERED that the Clerk is directed to mail petitioner a copy of the

Court’s motion to proceed in forma pauperis – habeas cases.

         IT IS FURTHER ORDERED that petitioner must either pay the $5 filing fee or submit

a motion for leave to proceed in forma pauperis within twenty-one (21) days of the date of this

Order.




1
 Petitioner has named as respondent the State of Missouri. The proper respondent for a prisoner currently in custody
pursuant to a state court judgment is the state officer having custody of the applicant. See 28 U.S.C. § 2254, Rule
2(a). Teri Lawson, Warden of Farmington Correctional Center, is the proper respondent.
       IT IS FURTHER ORDERED that the Clerk of Court shall change the respondent’s

name on the docket to Teri Lawson, Warden for Farmington Correctional Center.

       Dated this 9th day of September, 2019.




                                                RODNEY W. SIPPEL
                                                UNITED STATES DISTRICT JUDGE




                                                2
